Citation Nr: 1629002	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-19 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral sternoclavicular joint strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran's appeal was previously remanded by the Board in August 2014 and June 2015.  

In March 2013, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

As will be discussed below, the Board believes that the issue concerning a separate rating for each shoulder may be reasonably inferred from the evidence of record.  38 C.F.R. § 4.45(f) (2015) (noting that the shoulder joint falls within the purview of a major joint for rating purposes).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The evidence of record shows that the Veteran's right shoulder disability is characterized as sternoclavicular joint strain and is manifested by functional impairment on use that approximates limitation of motion to shoulder level, at least for the period from November 7, 2009, to March 13, 2013.  

3.  The evidence of record shows that the Veteran's left shoulder disability is characterized as sternoclavicular joint strain and is manifested by functional impairment on use that approximates limitation of motion to shoulder level, at least for the period from November 7, 2009, to March 13, 2012.

4.  The evidence of record shows that the Veteran's right shoulder disability is characterized as sternoclavicular joint strain and is manifested by functional impairment on use that approximates limitation of motion to midway between side and shoulder level, at least for the period from March 14, 2013.

5.  The evidence of record shows that the Veteran's left shoulder disability is characterized as sternoclavicular joint strain and is manifested by functional impairment on use that approximates limitation of motion to midway between side and shoulder level, at least for the period from Mar.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, and no higher, from November 7, 2009, to March 13, 2013 for a right shoulder (major) for sternoclavicular joint strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299, 5200-5203 (2015).

2.  The criteria for an evaluation of 20 percent, and no higher, from November 7, 2009, for a left shoulder (minor) sternoclavicular joint strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299, 5200-5203 (2015).

3.  The criteria for an evaluation of 30 percent, and no higher, from March 14, 2013 for a right shoulder (major) sternoclavicular joint strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299, 5200-5203 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).

The appeal arises from a notice of disagreement with an initial rating decision in November 2009, which granted service connection for a bilateral sternoclavicular joint strain at a non-compensable level.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, and records from private treatment providers have also been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The prior remand instructions were substantially complied with for the Veteran's claim.  The June 2015 Board remand sought an examination to ascertain the current severity of the Veteran's bilateral collar bone disability, to include a discussion of any neurological disability.  In October 2015, the Veteran underwent a shoulder and arm conditions Disability Benefits Questionnaire (DBQ), and the Veteran was supplied a Supplemental Statement of the Case (SSOC) in January 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The October 2015 DBQ report shows that the examiner considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations with testing, and discussed the current severity of the Veteran's bilateral collar bone disability, the Board also concludes that the examinations of record are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Legal Criteria

Currently, the Veteran is assigned a non-compensable rating for the service-connected bilateral sternoclavicular joint strain, effective from November 7, 2008.  The Veteran seeks a higher initial rating for this service-connected disability.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Notably, however, this appeal concerns a challenge of the initial rating assigned following an award of service connection for a bilateral shoulder disability, and thus consideration will be given to whether "staged ratings" are warranted since service connection was made effective (i.e., different percentage rating for different periods of time).  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1115; 38 C.F.R. § 4.1.

VA regulations required that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  Functional impairment is based on lack of usefulness and may be due to pain, supported by adequate pathology and evidenced by visible behavior during motion.  Many factors are to be considered in evaluation of disabilities of musculoskeletal system and these include pain, weakness, limitation of motion, and atrophy.  Painful motion with the joint or periarticular pathology, which produces disability, warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease (or injury) and the disability therefrom and above all, coordination of rating which impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, if there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's bilateral shoulder disability is rated by analogy pursuant to 38 C.F.R. § 4.71, Diagnostic Codes 5299-5203.  When an unlisted disease, injury or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up," showing the first two digits selected from that part of the schedule that most closely identifies the part, or system, of the body involved and showing the last two digits as "99" for an unlisted condition.  38 C.F.R. §§ 4.20, 4.27.  The hyphenated diagnostic code including the "99" series indicates the most analogous diagnostic code for the Veteran's disability picture.  Id.

Shoulder and arm disabilities are rated under Codes 5200 to 5203.  Under Code 5201, the minimum compensable rating of 20 percent is warranted when there is limitation of motion of an arm at the shoulder level.  Limitation of major (dominant) arm motion to midway between the side and shoulder level warrants a 30 percent rating; limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  Limitation of minor (non-dominant) arm motion to midway between the shoulder and side warrants a 20 percent rating; and limitation of minor arm motion to 25 degrees from the side warrants a 30 percent rating. 38 C.F.R. § 4.71a . 

Under Diagnostic Code 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements.  A 30 percent rating requires malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements.  A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, dislocation of the clavicle or scapula warrants a 20 percent disability rating for both the dominant or non-dominant side of the body. 38 C.F.R. § 4.71a.  Nonunion of the clavicle or scapula with loose movement also warrants a 20 percent disability rating, while nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating for both the dominant and non-dominant sides of the body.  Id. Malunion of the clavicle or scapula also warrants a 10 percent rating.  Id.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts & Analysis

In March 2009 the Veteran underwent a VA joint examination.  The examiner reported that the Veteran is right hand dominant.  In review of the Veteran's medical history, the examiner noted the Veteran's in-service complaints, and stated that the Veteran had not received treatment since 1964.  The Veteran complained that when he uses his right arm frequently or when he picks up heavy items his injury becomes bothersome.  The Veteran denied a history of hospitalization or trauma to his joints.  In review of the Veteran's joint symptoms the examiner noted that the Veteran did not have deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, locking, effusion, flare-ups of joint disease, or inflammation.  The examiner noted pain and ache to the Veteran's sternoclavicular joint, and that the Veteran's right joint motion was affected.  The Veteran stated that he was a construction manager at Walmart from 1989 to 2005 and that he retired due to office politics and at sixty-one he took his retirement.  The Veteran stated that mowing the lawn bothered his disability.  

Range of motion testing revealed: bilateral shoulder forward flexion with active range of motion to 145 degrees, pain at 90 degrees to 140 degrees on the right side only; bilateral shoulder abduction to 150 degrees, pain beginning at 80 degrees bilaterally and ending at 95 degrees on the right side only; bilateral shoulder external rotation to 90 degrees; right shoulder internal rotation to 80 degrees; and left shoulder internal rotation to 75 degrees.  The examiner denied a loss of bone, or part of the bone, denied shoulder dislocations, inflammatory arthritis, or joint ankylosis.  X-Rays from February 2009 demonstrated osteoarthritic changes of the bilateral acromioclavicular joints, worse on the right than on the left, with no evidence of fracture or dislocation, and no soft tissue abnormalities.  The examiner deemed that the Veteran's disability resulted in mild effects to: chores, shopping, traveling, bathing, dressing, and grooming.  The examiner deemed that the Veteran's disability resulted in moderate effects to: exercise, sports, and recreation.  In review of other effects to the Veteran, the examiner noted that the Veteran had problems combing his hair, driving, and lifting.         

In the Veteran's Notice of Disagreement (NOD) received in November 2010, the Veteran stated that he experiences pain with light lifting of five to ten pounds, and cannot lift or carry items for any period of time without severe discomfort and pain in the collarbone area.  The Veteran reiterated that he has trouble pushing his lawn mower.  The Veteran also stated that he has pain with any sudden movement of his upper body.  The Veteran stated that he takes pain medication prescribed by VA.

In March 2013 the Veteran testified at videoconference Board hearing.  The Veteran stated that he suffered from diminished rotation to his shoulders.  Hearing Transcript at 8.  The Veteran also asserted that his right shoulder limitation of motion was worse than his left shoulder.  Hearing Transcript at 9.  The Veteran's wife stated that the Veteran has extreme weakness and his hands tremble when he picks up a cup of coffee or signs a document.  Hearing Transcript at 10, 13.  The Veteran stated that he cannot manually use a screwdriver due to the lack of strength in his right hand.  Hearing Transcript at 10.  The Veteran stated that he can only pick up ten pounds, otherwise his shoulders hurt.  Hearing Transcript at 11.  The Veteran stated that he is unable to sleep at night because of his shoulder pain.  Hearing Transcript at 12.  The Veteran also stated that he experiences numbness in his hand and fingers.  Hearing Transcript at 12.  The Veteran described his pain as a four out of ten on a typical day.  Hearing Transcript at 14.  The Veteran essentially stated that he had slight difficulties with his activities of daily living.  The Veteran stated that he was retired.  Hearing Transcript at 16.  The Veteran stated that he was unable to move his arms past his shoulders.  Hearing Transcript at 17.  

In October 2014 the Veteran reported for an in-person shoulders and arm DBQ.  The examiner diagnosed the Veteran with bilateral shoulder strain, rotator cuff tendonitis, rotator cuff tear, acromioclavicular joint osteoarthritis, and degenerative arthritis.  In review of medical history, the examiner noted that the Veteran complained of shoulder pain, limitation of motion, and frequent pops and snaps.  The Veteran stated that his pain was getting progressively worse.  The Veteran reported flare-ups two to three times a month with pain requiring rest.  The Veteran also stated that he suffered from stiffness to his shoulder in the morning, and when resting.  

Range of motion revealed left shoulder flexion to 90 degrees, abduction to 90 degrees, external rotation to 30 degrees, and internal rotation to 70 degrees.  The examiner noted that the Veteran's limitation of range of motion limited his basic activities of daily living.  Pain was noted for all testing.  Range of motion revealed right shoulder flexion to 90 degrees, abduction to 90 degrees, external rotation to 30 degrees, and internal rotation to 60 degrees.  Pain was noted for all testing.  The Veteran was able to perform repetitive use testing and did not exhibit additional functional loss bilaterally.  The Veteran was not examined immediately after repetitive use for a long period of time, but the examination supported the Veteran's statements describing functional loss with repetitive use over time bilaterally.  The Veteran was unable to say without speculating, the effect of the Veteran's pain, weakness, fatigability or incoordination, with repetitive use over time.  The examiner also determined that the Veteran was not experiencing a flare-up during the examination, that the Veteran's statements describing his functional loss during a flare-up was supported by the exam findings, and that the examiner was unable to say without speculating the effect of flare-ups to the Veteran's functional ability.  In review of additional factors contributing to the Veteran's left and right shoulder disability, the examiner noted that the Veteran had interference with carrying weight, reaching over his head, grasping/gripping, and climbing.  Ankylosis was not found on the right or left side.  In review of rotator cuff conditions, the Veteran tested positive bilaterally on the Hawkins impingement test, empty-can test, external rotation strength test, and lift-off subscapularis test.  The examiner noted bilateral shoulder instability, and denied a history of recurrent dislocation of the scapulohumeral joint.  Osteoarthritis of the clavicle or scapula was noted.  The examiner denied loss of head, nonunion, or fibrous union of the humerus.  The Veteran also did not have malunion of the humerus.  Diagnostic testing revealed bilateral degenerative or traumatic arthritis with crepitus bilaterally.  In conclusion, the examiner stated that the Veteran had a very limited ability to carry or lift weight, had trouble reaching over head, grasping/gripping, pushing or pulling, has trouble climbing a ladder, and trouble getting into and out of a car.  

In October 2015 the Veteran underwent an in-person shoulder and arm conditions DBQ.  The examiner confirmed the Veteran's diagnosed conditions.  The Veteran complained of having increased pain, decreased motion, and chronic tremors to his hands and upper extremities.  The Veteran reported having flare-ups characterized as constant sharp stabbing pain, numbness to his right hand, popping, grinding and numbness in the shoulder when lifting more than ten pounds, with problems pushing or pulling bilaterally.  

Range of motion revealed right shoulder flexion to 120 degrees, abduction to 90 degrees, external rotation to 60 degrees, and internal rotation to 60 degrees.  Range of motion revealed left shoulder flexion to 110 degrees, abduction to 90 degrees, external rotation to 50 degrees, and internal rotation to 55 degrees.  The Veteran's abnormal range of motion makes it difficult for him to reach, and to take on and off his shirt.  The Veteran showed pain on all range of motion testing.  The examiner noted moderate tenderness to the AC and SC joints.  The Veteran was able to perform repetitive testing without additional loss of use bilaterally.  The examiner determined that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time bilaterally.  With regard to flare-ups, the examiner stated that the Veteran's right shoulder was not examined during a flare-up and that he was unable to state without speculation the effect of the Veteran's flare-ups on functional ability.  The examiner stated that the Veteran's left shoulder was affected by pain, fatigue, weakness with flare-ups but was unable to state the effect on range of motion during a flare-up.  The Veteran did not exhibit ankylosis on either side.  In review of rotator cuff conditions, the Veteran tested positive bilaterally on the Hawkins impingement test, empty-can test, external rotation strength test, and lift-off subscapularis test.  The examiner denied shoulder instability, dislocation, or labral pathology.  The examiner noted clavicle or scapula arthritis, but denied malunion, nonunion, or dislocation.  The examiner found no impairment of the humerus.  The examiner confirmed that imaging tests revealed AC joint arthritis.  

The Board notes an October 2015 peripheral nerves DBQ that determined that the Veteran's upper extremity neurological symptoms were not at least as likely as not caused or aggravated by the Veteran's service-connected bilateral collar bone disability.

Having reviewed the record evidence, for the period from November 7, 2008, the Board finds that the bilateral shoulder disability should be separately rated as (1) right sternoclavicular joint strain, and (2) left sternoclavicular joint strain, in light of the decision in Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that if the symptomatology is distinct and separate, the Veteran is entitled to separate evaluation), and 38 C.F.R. § 4.45(f).  As such, VA is obligated to consider all issues reasonably raised by the evidence of record.  See generally Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (citations omitted).

The Board notes that at the March 2009 VA examination the examiner indicated that the Veteran had right shoulder flexion to 90 degrees with pain beginning at 90 degrees, and pain on forward flexion from 80 degrees to 95 degrees.  The Board also notes that the Veteran had left shoulder forward flexion pain at 80 degrees.  In the Board's view, these findings, when considered in light of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995), essentially result in the limitation of the right and left arms to approximately shoulder level.  As such, a rating of 20 percent under Diagnostic Code 5201 is warranted for each shoulder joint.

The Board must now consider whether a rating in excess of 20 percent for the right and left shoulder disabilities, at any time during the appeal period, is warranted.

Here, the record evidence clearly demonstrates an actual range of motion limited to shoulder level as contemplated by the current 20 percent rating for each shoulder.  However, the Veteran and VA examiners reported a significant increase in his pain level and a decrease in his ability to function on use of the right and left shoulders.  The October 2014 VA examination noted that the Veteran's shoulder pain was progressively worsening and that he experienced flare-ups two to three times a month which required rest.  The examiner also opined that the Veteran's left and right shoulder disabilities interfered with carrying weight, reaching over his head, grasping, gripping, and climbing.  The examiner also stated that the Veteran showed a very limited ability to push or pull.  The October 2015 VA examiner also determined that the Veteran had additional functional loss on use of the shoulders in the form of pain, numbness, popping, and problems pushing and pulling when lifting more than ten pounds.  The October 2015 VA examiner also specifically determined that pain weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time bilaterally.

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds the Veteran's right shoulder and left shoulder disabilities could presumably result in additional functional loss that more nearly approximate limitation of motion to midway between side and shoulder level, and thus would support a 30 percent for the major right shoulder joint and a 20 percent for the minor left shoulder joint, at least for the period from March 14, 2013, based on functional loss.  However, a rating in excess of 30 percent for the major right shoulder, and in excess of 20 percent for the minor left shoulder are not warranted at any point during this period, as the evidence does not show functional impairment of either shoulder joint comparable to limitation of motion to 25 degrees from the side at any time during this period; nor is there ankylosis of scapulohumeral articulation approximating intermediate between favorable and unfavorable, fibrous union, nonunion or loss of head of the humerus.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluations for the Veteran's bilateral shoulder disabilities are not inadequate.  The Veteran complains of pain, limitation of motion, weakness, and problems gripping, pushing and pulling.  These are symptoms contemplated in the broad rating schedule under Diagnostic Codes 5200-5203.  To the extent that the Veteran complains of sleep impairment due to bilateral shoulder pain, the Board finds that it is still primarily a complaint dealing with the manifestation of pain that is contemplated when rating musculoskeletal disabilities.  Furthermore, the Veteran's complaints of tremors, and neurological impairment were deemed to be unrelated to the Veteran's current service-connected right and left shoulder disabilities.  The Veteran does not have any symptoms from his service-connected disorders that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected left and right shoulder disabilities; thus, the schedular evaluations, which now combine to a 40 percent rating, are adequate to rate the Veteran's right and left shoulder (claimed as collar bone) disabilities.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran did not submit a claim for TDIU and in fact the evidence shows that he is retired.  The Veteran has not alleged, nor does the record indicate that the Veteran's bilateral collarbone disability impacted his ability to work or led to his retirement.  Therefore, the Board finds that TDIU based on the Veteran's service-connected bilateral sternoclavicular joint strain is not warranted.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 20 percent evaluation, but no higher, from November 7, 2008, to March 13, 2013, for right shoulder (major) sternoclavicular joint strain is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 20 percent evaluation, but no higher, from November 7, 2008, for left shoulder (minor) sternoclavicular joint strain is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 30 percent evaluation, but no higher, from March 14, 2013, for a right shoulder (major) sternoclavicular joint strain is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


